Exhibit 10.1

Execution Version

PREFERRED STOCK SUBSCRIPTION AGREEMENT

THIS PREFERRED STOCK SUBSCRIPTION AGREEMENT (as may be amended or modified from
time to time in accordance with the terms hereof, this “Agreement”) is entered
into on November 19, 2013, by and among LIGHTING SCIENCE GROUP CORPORATION, a
Delaware corporation (the “Company”) and LSGC Holdings II LLC, a Delaware
limited liability company (“Purchaser”).

WHEREAS, the Company has authorized a new series of preferred shares designated
the “Series J Convertible Preferred Stock” (“Preferred Shares”), which will be
convertible into shares of common Stock, $0.001 par value per share, of the
Company (“Common Stock”) in accordance with the terms of the Certificate of
Designation governing the Preferred Shares, in the form attached hereto as
Exhibit A (the “Series J Certificate of Designation”);

WHEREAS, the Company desires to sell to Purchaser, and Purchaser desires to buy
from the Company, 1,157 Preferred Shares, at a purchase price of $1,000 per
share and a stated value of $1,000 per share (the “Purchased Shares”), for
aggregate consideration of $1,157,000 (the “Purchase Price”) on the terms set
forth herein; and

WHEREAS, certain capitalized terms as used herein shall have the meaning set
forth in Section 7(a) hereof.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto hereby agree as follows:

1. Purchase and Sale of Preferred Shares.

(a) Payment for Preferred Shares; Delivery of Certificates. Subject to the
provisions of this Agreement, and relying upon the representations, warranties
and covenants set forth herein, Purchaser hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to Purchaser, the Purchased
Shares, free and clear of all Liens (other than restrictions on transfer or
Liens under applicable state and federal securities Laws and pursuant to the
Series J Certificate of Designation), for aggregate consideration equal to the
Purchase Price, which shall be paid in United States dollars. The closing of the
purchase and sale of the Purchased Shares by Purchaser (the “Closing”) shall
occur concurrently with the execution hereof. At the Closing: (i) Purchaser
shall transmit, or cause to be transmitted, by wire transfer of immediately
available funds to the Company, in accordance with the wire transfer
instructions attached hereto as Annex A an amount equal to the Purchase Price,
(ii) the Company will deliver to Purchaser certificates representing the
Purchased Shares, registered in the name of Purchaser in such denominations as
Purchaser shall request, (iii) Purchaser shall deliver to the Company each of
the Transaction Documents to which Purchaser is a party, duly executed by
Purchaser, (iv) the Company shall deliver or cause to be delivered to Purchaser
each of the Transaction Documents to which the Company and Purchaser are
parties, duly executed by each party thereto other than Purchaser, and (v) the
Company shall cause to be delivered to Purchaser an opinion of Haynes and Boone,
LLP, counsel for the Company, in the form attached hereto as Exhibit B.



--------------------------------------------------------------------------------

(b) Use of Purchase Price. The proceeds of the aggregate Purchase Price paid by
Purchaser shall be used by the Company for general corporate purposes.

2. Company Representations and Warranties. The Company hereby represents and
warrants to Purchaser as of the date hereof as follows, qualified by any
specific disclosures made by the Company in the disclosure schedule of even date
herewith delivered by the Company to Purchaser simultaneously with the execution
hereof, referencing the particular subsection of this Section 2 (the “Disclosure
Schedule”). The disclosures in any section or subsection of the Disclosure
Schedule shall qualify each of the other sections and subsections in this
Section 2 only to the extent it is readily apparent from a reading of the
disclosure that such disclosure is applicable to such other sections and
subsections:

(a) Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware. The Company has all licenses, Permits and authorizations necessary
to own its properties, rights and assets and carry on its business as presently
conducted and is duly qualified to do business as a foreign entity and in good
standing in each state or country, if any, in which failure to be so qualified
would, individually or in the aggregate, have or reasonably be expected to have
a Material Adverse Effect. The Company is not in violation of its Certificate of
Incorporation or Bylaws.

(b) Company Power. The Company has the requisite corporate power and authority
to execute, deliver and perform its obligations under the Transaction Documents
and all other instruments, documents and agreements contemplated or required by
the provisions of any of the Transaction Documents to be executed, delivered or
carried out by the Company hereunder. The Company has the requisite corporate
power and authority under the Laws of the State of Delaware to own its
properties and carry on its business as presently conducted.

(c) Authorization; Governmental Approvals.

i. The execution and delivery of this Agreement and the other Transaction
Documents, the consummation by the Company of the transactions herein and
therein contemplated to be consummated by the Company, the issuance, sale and
delivery of the Purchased Shares to Purchaser in accordance with this Agreement
and the issuance and delivery of the shares of Common Stock issuable upon
conversion of the Purchased Shares (the “Conversion Shares”) in accordance with
the terms of the Series J Certificate of Designation have been duly authorized
by all necessary corporate action on the part of the Company.

ii. Except as required by the Series H Certificate of Designation, the Series I
Certificate of Designation and the Series J Certificate of Designation and for
filings necessary for the sale of the Purchased Shares to qualify for certain
exemptions from the registration requirements under state blue sky Laws and
federal securities Laws, no authorization, consent, approval, license or
exemption of, and no registration, qualification, designation, declaration or
filing with, any court or Governmental Body, and no vote, authorization, consent
or approval of

 

2



--------------------------------------------------------------------------------

the stockholders of the Company, is necessary for (A) the valid execution and
delivery of this Agreement by the Company, (B) the execution, issuance and
delivery of the Purchased Shares or Conversion Shares, (C) the execution and
delivery by the Company of the other Transaction Documents or (D) the
consummation by the Company of the transactions herein and therein contemplated
to be consummated by the Company.

(d) Capital. The Purchased Shares will have the voting powers, designation,
preferences, rights and privileges, and the qualifications, limitations and
restrictions thereof, set forth in the Series J Certificate of Designation. The
Company has reserved for issuance the Conversion Shares. The Purchased Shares,
when issued, sold, and delivered in accordance with the terms of this Agreement
for the consideration expressed herein, will be duly authorized, validly issued
and fully paid, and will be free of restrictions on use, voting or transfer or
Liens other than restrictions on transfer or Liens under the applicable state
and federal securities Laws and pursuant to the Series J Certificate of
Designation. Except as set forth in Section 2(d) of the Disclosure Schedule, the
issuance and sale of the Purchased Shares is not subject, and will not be
subject, to any preemptive rights. The Conversion Shares have been duly
authorized, validly reserved for issuance, and upon conversion of the Purchased
Shares and upon issuance in accordance with the terms hereof and the provisions
of the Series J Certificate of Designation, will be duly authorized, validly
issued and fully paid, and will be free of restrictions on use, voting or
transfer or Liens other than the restrictions on transfer or Liens under the
applicable state and federal securities Laws and pursuant to the Series J
Certificate of Designation.

(e) Validity and Binding Effect; No Conflicts. This Agreement and each of the
other Transaction Documents to which the Company is a party have been duly and
validly executed and delivered by the Company and constitute the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with their respective terms. The execution, delivery and performance
of this Agreement and the other Transaction Documents by the Company does not
(i) conflict with, violate or cause a breach, termination, acceleration or
modification of (with or without the giving of notice or the lapse of time, or
both) any of the terms, conditions or provisions of or constitute a default
under (A) any provision of the Certificate of Incorporation or Bylaws of the
Company or any Company Subsidiary; (B) any Contract, Permit or Order to which
the Company or any Company Subsidiary is a party or by which the Company or any
Company Subsidiary or any of their respective properties is bound; (C) any Law
to which the Company or any Company Subsidiary is subject or by which the
Company or any Company Subsidiary or any of their respective properties is bound
or; (ii) result in the creation or imposition of any Lien upon the properties or
assets of the Company or any Company Subsidiary; other than in the case of the
foregoing clauses (i)(B), (i)(C) and (ii), such requirements, conflicts,
violations, breaches or rights which would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.
Except as set forth in Section 2(e) of the Disclosure Schedule and other than
those which have been obtained or made, no Consent of any other Person is
required on the part of the Company or the Company Subsidiaries in connection
with the execution and delivery of this Agreement or the Transaction Documents,
or the compliance by the Company with any of the provisions hereof or thereof,
or the consummation of the transactions contemplated hereby.

 

3



--------------------------------------------------------------------------------

(f) Capitalization.

i. Section 2(f)i of the Disclosure Schedule sets forth, a true, complete and
correct listing of the following, immediately prior to the open of business on
the date hereof: (i) the authorized capitalization of the Company, the number of
shares of each class of Capital Stock of the Company issued and outstanding and
the number of shares reserved for issuance in connection with the Company’s
stock option plans or otherwise, and (ii) all options, warrants, rights to
subscribe to, calls, contracts, undertakings, arrangements, Contracts and
commitments to issue which may result in the issuance of Capital Stock of the
Company or other securities convertible into or exchangeable for shares of
Capital Stock (the “Derivative Securities”), including the applicable conversion
or exercise price of such Derivative Securities. Except as set forth in
Section 2(f)i of the Disclosure Schedule, as of the open of business on the date
hereof, there are (A) no outstanding shares of Capital Stock of, or other equity
or voting interest in, the Company, (B) no outstanding Derivative Securities,
(C) no obligations of the Company to grant, extend or enter into any
subscription, warrant, right, convertible or exchangeable security or other
similar Contract or commitment relating to any Capital Stock of, or other equity
or voting interest (including any voting debt) in, the Company (the items in
clauses (A), (B) and (C), together with the Capital Stock of the Company, being
referred to collectively as “Company Securities”) and (D) no other obligations
by the Company or any of Company Subsidiary to make any payments based on the
price or value of any Company Securities. Except as set forth in Section 2(f)i
of the Disclosure Schedule, there are no outstanding Contracts of any kind which
obligate the Company or any Company Subsidiary to repurchase, redeem or
otherwise acquire any Company Securities. All of the issued and outstanding
shares of the Company’s Capital Stock have been and all shares reserved for
issuance will on issuance be, duly authorized, validly issued, fully paid and
non-assessable. Except as set forth in Section 2(f)i of the Disclosure Schedule,
neither the Company nor any Company Subsidiary is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any of
its Capital Stock. Except as set forth in Section 2(f)i of the Disclosure
Schedule, neither the Company nor any Company Subsidiary is a party to any
agreement relating to the voting of, transfer of, requiring registration of, or
granting any preemptive rights, anti-dilutive rights or rights of first refusal
or other similar rights with respect to any securities of the Company, including
any Contract granting any Person the right to require the Company to file a
registration statement under the 1933 Act (as defined below) or to require the
Company to include any securities in any other registration statement filed by
the Company under the 1933 Act.

ii. After giving pro forma effect to the transactions contemplated hereby,
Section 2(f)ii of the Disclosure Schedule sets forth, as of immediately prior to
the open of business on the date hereof, a true, complete and correct listing of
all the Company’s outstanding: (i) shares of the Common Stock and

 

4



--------------------------------------------------------------------------------

(ii) Derivative Securities, including the applicable exercise price of such
Derivative Securities, other than any Derivative Securities issued pursuant to
the Company’s Amended and Restated Equity-Based Compensation Plan or the
Company’s 2011 Employee Stock Purchase Plan.

(g) Preferred Stock Exemption. The offer and sale of the Purchased Shares by the
Company to Purchaser pursuant to and in the manner contemplated by this
Agreement will be exempt from the registration requirements of the 1933 Act.
Neither the Company nor any Person acting at its direction has taken any action
(including any offering of any securities or Capital Stock of the Company under
circumstances which would require the integration of such offering with the
offering of any of the Purchased Shares pursuant to this Agreement under the
1933 Act and the rules and regulations of the SEC thereunder) which would
subject the offering, issuance, exchange or sale of any of the Purchased Shares
to any Purchaser pursuant to this Agreement to the registration requirements of
the 1933 Act.

3. Purchaser Representations and Warranties. Purchaser hereby represents and
warrants to the Company as follows:

(a) Purchaser has the full power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder and thereunder, and to
purchase, acquire and accept delivery of the Purchased Shares.

(b) The Purchased Shares are being acquired for Purchaser’s own account and not
with a view to, or intention of, distribution thereof in violation of the 1933
Act, or any applicable state securities Laws.

(c) Purchaser is knowledgeable in financial matters and is able to evaluate the
risks and benefits of an investment in the Purchased Shares. Purchaser
understands and acknowledges that such investment is a speculative venture,
involves a high degree of risk and is subject to complete risk of loss.
Purchaser has carefully considered and has, to the extent Purchaser deems
necessary, discussed with Purchaser’s professional legal, tax, accounting and
financial advisers the suitability of its investment in the Purchased Shares.

(d) Purchaser is able to bear the economic risk of its investment in the
Purchased Shares for an indefinite period of time because the Purchased Shares
have not been registered under the 1933 Act and, therefore, cannot be sold
unless subsequently registered under the 1933 Act or an exemption from such
registration is available. Purchaser: (i) understands and acknowledges that the
Purchased Shares being issued to Purchaser have not been registered under the
1933 Act, nor under the securities Laws of any state, nor under the Laws of any
other country and (ii) recognizes that no public agency has passed upon the
accuracy or adequacy of any information provided to Purchaser or the fairness of
the terms of its investment in the Purchased Shares.

(e) Purchaser has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Purchased Shares and
has had full access to such other information concerning the Company as has been
requested.

 

5



--------------------------------------------------------------------------------

(f) This Agreement constitutes the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, and the
execution, delivery and performance of this Agreement by Purchaser does not and
will not conflict with, violate or cause a breach of any agreement, Contract or
instrument to which Purchaser is a party or any judgment, Order or decree to
which Purchaser is subject.

(g) Purchaser became aware of the offering of the Purchased Shares other than by
means of general advertising or general solicitation.

(h) Purchaser is an “accredited investor” as that term is defined under the 1933
Act and Regulation D promulgated thereunder, as amended by Section 413 of the
Private Fund Investment Advisers Registration Act of 2010 and any applicable
rules or regulations or interpretations thereof promulgated by the SEC or its
staff.

(i) Purchaser acknowledges that the certificates for the Purchased Shares will
contain a legend substantially as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.”

Subject to any lock-up or other similar agreement that may apply to the
Purchased Shares as may be specifically agreed to with Purchaser, the
requirement that the Purchased Shares contain the legend set forth in clause
(i) above shall cease and terminate when such shares are transferred pursuant to
Rule 144 promulgated under the 1933 Act. Upon the consummation of an event
described in the immediately preceding sentence, the Company, upon surrender of
certificates containing such legend, shall, at its own expense (without the need
for any opinion of counsel for Purchaser), deliver to the holder of any such
securities as to which the requirement for such legend shall have terminated,
one or more new certificates evidencing such securities not bearing such legend.

4. Additional Agreements.

(a) Purchase Covenant. Purchaser agrees not to make any sale, transfer or other
disposition of the Purchased Shares in violation of the 1933 Act, the 1934 Act,
the rules and regulations promulgated thereunder or any applicable securities
Laws.

(b) Tax Provision. The Company and Purchaser intend that for U.S. federal, state
and local income tax purposes, the Preferred Shares will be treated as equity
and each of the Company and Purchaser agrees that it will not take any position
to the contrary with respect to any Preferred Shares it acquires pursuant to the
terms of this Agreement.

 

6



--------------------------------------------------------------------------------

(c) Information Rights. For so long as a Purchaser continues to beneficially
own, in the aggregate, at least 5,000 Preferred Shares, shares of Series H
Preferred Stock and/or shares of Series I Preferred Stock (or the equivalent
amount of Conversion Shares), during normal business hours, the Company shall
provide to Purchaser reasonable access to customary information, access and
inspection rights, including delivering to Purchaser the following information
(collectively, the “Public Company Information”):

i. on an annual basis and promptly after it has been made available (but no
later than thirty (30) days before the beginning of each fiscal year), (A) an
annual budget of the Company, (B) a business plan of the Company, and
(C) financial forecasts for the next fiscal year of the Company, in each case to
the extent and in such manner and form prepared by or for the board of directors
of the Company (the “Board”);

ii. on an annual basis and promptly after it has been made available (but no
later than seventy-five (75) days after the end of each fiscal year), annual
unaudited financial and operating reports of the Company, to the extent and in
such manner and form prepared by or for the Board;

iii. on a quarterly basis and promptly after it has been made available (but in
no event later than forty (40) days after the end of each quarter), unaudited
quarterly financial and operating reports of the Company, to the extent and in
such manner and form prepared by or for the Board;

iv. final drafts of monthly management and operating reports of the Company as
reasonably requested by Purchaser to the extent and in such manner and form
prepared by or for the Company’s chief executive officer and/or provided to the
Board; and

v. such other financial, management and operating reports and information
reasonably requested by Purchaser, including all such information as required
for customary reporting to the limited partners of Purchaser ’s Affiliates and
for tax reporting purposes.

In addition, in the event that the Company is no longer obligated to file an
annual report on Form 10-K or quarterly reports on Form 10-Q with the SEC, the
Company shall also deliver the following to Purchaser (collectively, the
“Private Company Information” and together with the Public Company Information,
the “Company Information”):

vi. as soon as practicable after the end of each fiscal year of the Company, and
in any event within ninety (90) days thereafter (to the extent practicable), a
consolidated balance sheet of the Company and the Company Subsidiaries as of the
end of such fiscal year and consolidated statements of income and cash flows of
the Company and the Company Subsidiaries for such year, prepared in accordance
with GAAP and setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and followed promptly thereafter
(to the extent it shall be available) with the opinion of the independent
registered public accounting firm selected by the Company’s Audit Committee with
respect to such financial statements; and

 

7



--------------------------------------------------------------------------------

vii. in lieu of providing the information required under the foregoing
Section 4(c)vi, as soon as practicable after the end of the first, second and
third quarterly accounting periods in each fiscal year of the Company, and in
any event within forty-five (45) days thereafter (to the extent practicable), an
unaudited consolidated balance sheet of the Company and the Company Subsidiaries
as of the end of each such quarterly period, and unaudited consolidated
statements of income and cash flows of the Company and the Company Subsidiaries
for such period and for the current fiscal year to date, prepared in accordance
with GAAP and setting forth in comparative form the figures for the
corresponding periods of the previous fiscal year, subject to changes resulting
from normal year-end audit adjustments, all in reasonable detail, except that
such financial statements need not contain the notes required by GAAP.

(d) Purchaser, and each Affiliate of Purchaser, receiving Company Information
hereunder shall keep such Company Information confidential and shall not provide
access to such Company Information to any other Person; provided, that Purchaser
may provide access to such Company Information (A) to its agents, employees,
directors, officers, trustees, partners, Affiliates, attorneys, accountants,
advisors, auditors, portfolio management services and investors having an
obligation of confidentiality to Purchaser in the ordinary course of Purchaser’s
business; (B) to prospective transferees or purchasers of any of the Purchased
Shares held by Purchaser; provided, that any such prospective transferee or
purchaser shall have agreed to keep the same confidential in accordance with the
provisions of this Section 4; (C) as required by Law, subpoena, judicial order
or similar legal process; provided, that Purchaser shall notify the Company
prior to disclosure if permitted by Law; (D) in connection with any litigation
related to any Transaction Document or other agreement between Purchaser or any
of its Affiliates and the Company or any of its Affiliates or in connection with
the exercise of any right or remedy under any such Transaction Document or
agreement; and (E) as may be required in connection with the examination, audit
or similar investigation of Purchaser or with respect to a request from any
Governmental Body having jurisdiction over Purchaser. The foregoing
confidentiality restriction shall not apply to any Company Information that is
in the public domain, becomes part of the public domain after disclosure to
Purchaser other than due to a breach by Purchaser of this Section 4, was within
Purchaser’s possession or developed by it prior to being furnished with such
information as evidenced by Purchaser’s records, or becomes available to
Purchaser on a non-confidential basis from a source other than the Company.

(e) Terms of the Preferred Shares. Each of the parties hereto acknowledges that
the Preferred Shares shall have the powers, preferences and rights, and be
subject to the qualifications, limitations or restrictions set forth in the
Series J Certificate of Designation.

 

8



--------------------------------------------------------------------------------

(f) Registration Rights. The Company and Purchaser hereby acknowledge and agree
that all Conversion Shares issuable to Purchaser shall be deemed “Registrable
Securities” pursuant to the Registration Rights Agreement.

(g) Certain Actions. Promptly following the date hereof, the Company shall take
all actions required to promptly prepare and file any required notice of exempt
offering of securities, including a Form D, with the SEC pursuant to the 1933
Act and/or other comparable form with state securities regulators with respect
to any applicable “blue sky” laws, in each such case, with respect to the
transactions contemplated hereby.

(h) U.S. Real Property Holding Corporation Status. So long as Purchaser
beneficially owns any Purchased Shares or any shares of Common Stock issued upon
conversion thereof, the Company shall not become a U.S. real property holding
corporation within the meaning of Section 897 of the Code.

5. Subsequent Securities Sales.

(a) At least five (5) Business Days prior to the closing of a Follow-On
Offering, the Company shall give notice of such Follow-On Offering to Purchaser
that owns any Preferred Shares as of such date, setting forth the terms and
conditions of such Follow-On Offering.

(b) To the extent the consent of Purchaser to a Follow-On Offering would be
required pursuant to the terms of either the Series H Certificate of
Designation, the Series I Certificate of Designation or the Series J Certificate
of Designation, Purchaser hereby agrees to consent to any such Follow-On
Offering to the extent (and only to the extent) that such Follow-On Offering
meets all of the following criteria:

 

  i. it is consummated on or before November 11, 2013;

 

  ii. it is offered to the holders of the then-outstanding shares of Series H
Preferred Stock and Series I Preferred Stock (collectively, the “Existing
Investors”) pursuant to Section 14(a) or Section 14(c) of the Series H
Certificate of Designation and Series I Certificate of Designation, as
applicable;

 

  iii. it is not an “Exempt Equity Issuance” as defined in the Series H
Certificate of Designation or Series I Certificate of Designation;

 

  iv. it consists of Preferred Shares or such other security that has terms
equivalent in all material respects, and limited to, the provisions set forth in
Sections 2 through 8, inclusive, Sections 9(a), 9(b), 10 and 11(a) and Sections
12 through 15, inclusive of this Series J Certificate of Designation; and

 

  v. the purchase price results in gross proceeds to the Company in an amount
less than, or equal to, $50,000,000.00 in the aggregate together with any and
all other such Follow-On Offerings.

 

9



--------------------------------------------------------------------------------

(c) To the extent that a Follow-On Offering is led by any of the Non-Pegasus
Purchasers (a “Qualified Follow-On”) and in such Qualified Follow-On the
Existing Investors purchase Follow-On Securities that results in gross proceeds
payable to the Company that is less than, or equal to, $30,000,000.00, then
Purchaser shall have the right to elect to Exchange all or any part of the
Preferred Shares held by Purchaser. As used herein, “Exchange” means to exchange
Preferred Shares into the equivalent face amount (based on the original purchase
price for the Preferred Shares and the purchase price for such Follow-On
Securities) of the Follow-On Securities being offered in a Qualified Follow-On
on substantially the same terms and conditions that govern such Qualified
Follow-On.

(d) To the extent that in any Qualified Follow-On the Existing Investors
purchase Follow-On Securities that results in gross proceeds payable to the
Company that is greater than $30,000,000.00, then:

i. each of the Non-Pegasus Purchasers shall have the right, but not the
obligation, to elect to Exchange all or any part of the Preferred Shares held
thereby;

ii. if any of the Non-Pegasus Purchasers elects to Exchange any Preferred Shares
pursuant to Section 5(d)i, each of the other holders of Preferred Shares (other
than Pegasus) shall have the right, but not the obligation, to elect to Exchange
all or any part of the Preferred Shares held thereby; and

iii. Pegasus shall have the right, but not the obligation, to elect to Exchange
all or any part of the Preferred Shares held thereby; provided, that to the
extent that the gross proceeds to the Company from the sale of the Follow-On
Securities purchased in such Qualified Follow-On exceeds $50,000,000.00 (the
Follow-On Securities underlying such excess, if any, the “Excess Follow-On
Securities”), such right shall be contingent upon Pegasus purchasing at least
thirty percent (30%) of such Excess Follow-On Securities.

(e) Notwithstanding anything herein to the contrary, if both Riverwood and
Pegasus fully exercise their rights to Exchange all of their respective
Preferred Shares in any Qualified Follow-On pursuant to this Section 5, all of
the then outstanding Preferred Shares shall be subject to mandatory Exchange.
The Company shall take all necessary corporate action to facilitate any Exchange
pursuant to Section 5(c) and Section 5(d).

(f) If, in connection with any Follow-On Offering, either the Series H
Certificate of Designation, on the one hand, or Series I Certificate of
Designation, on the other, is amended in a manner that is more favorable to the
holders of Series I Preferred Stock, on the one hand, or the holders of Series H
Preferred Stock, on the other (any such amendments, the “Improved Terms”), then
(i) the applicable certificate of designation that was not amended to contain
the Improved Terms shall be amended to provide the holders of such securities
with the benefit of the applicable Improved Terms and (ii) to the extent that,
prior to such Follow-On Offering, the Series J Certificate of Designation
contained any term that was equivalent to an Improved Term in the Series H
Certificate of Designation or Series I Certificate of Designation, the Series J
Certificate of

 

10



--------------------------------------------------------------------------------

Designation shall similarly be amended to provide the holders of Preferred
Shares with the benefit of the applicable Improved Terms. Notwithstanding the
foregoing, no term contained in the Series H Certificate of Designation and
Series I Certificate of Designation in effect immediately following consummation
of any Follow-On Offering shall be deemed to be an Improved Term to the extent
that the difference between the applicable term in the Series H Certificate of
Designation or Series I Certificate of Designation is substantially similar to
the difference in the Series H Certificate of Designation and Series I
Certificate of Designation on the date hereof. To the extent that, pursuant to
the terms of the Series H Certificate of Designation, the Series I Certificate
of Designation or the Series J Certificate of Designation or otherwise, the
consent of any Purchaser would be required to give effect to this Section 5(f),
Purchaser hereby agrees to consent to such action. The Company further agrees to
take all necessary corporate action to give effect to this Section 5(f).

6. Indemnification by the Company.

(a) Subject to the limitations and other provisions of this Section 6, the
Company shall save, defend, indemnify and hold harmless Purchaser and its
affiliates and the respective representatives, directors, officers, employees,
members, managers, partners, stockholders, controlling Persons, agents,
representatives, successors and assigns of each of the foregoing from and
against any and all losses, damages, liabilities, deficiencies, claims,
interest, awards, judgments, penalties, costs and expenses (including reasonable
out-of-pocket attorneys’ fees, costs and other out-of-pocket expenses incurred
in investigating, preparing or defending the foregoing), asserted against,
incurred, sustained or suffered by any of the foregoing as a result of, arising
out of or relating to any breach of any representation, warranty or covenant
made by the Company and contained in this Agreement and the Disclosure Schedule.

(b) Purchaser shall give notice to the Company promptly after Purchaser has
actual knowledge of any claim as to which indemnity may be sought, and to the
extent such claim is a third party claim, shall permit the Company to assume the
defense of any such third party claim or any litigation resulting therefrom;
provided, that counsel for the Company who shall conduct the defense of such
third party claim or any litigation resulting therefrom shall be approved by
Purchaser (such approval shall not unreasonably be withheld conditioned or
delayed), and Purchaser may participate in such defense at its expense (other
than as provided below), and provided further, that the failure of Purchaser to
give notice as provided herein shall not relieve the Company of its obligations
under this Agreement, except to the extent that the Company is actually and
materially prejudiced thereby. Purchaser, at the Company’s cost and expense,
shall furnish such information regarding itself or the claim in question as the
Company may reasonably request and as shall be reasonably required in connection
with the defense of any such third party claim and/or litigation resulting
therefrom. Purchaser shall have the right to retain its own counsel, with the
fees and expenses to be paid by the Company, if (i) the Company fails to
prosecute the applicable third party claim or litigation resulting therefrom in
a prompt and timely fashion and/or (ii) representation of Purchaser by the
counsel retained by the Company would be inappropriate due to actual or
potential differing interests between Purchaser and any other party represented
by such counsel in such proceeding; provided, that in no event shall the Company
be required to pay the fees

 

11



--------------------------------------------------------------------------------

and expenses of more than one such separate counsel (other than foreign counsel)
for Purchaser. Notwithstanding anything in this Section 6(b) to the contrary,
neither the Company nor Purchaser shall, without the prior written consent of
the other party, settle or compromise any third party claim as to which
indemnity may be sought or permit a default or consent to entry of any judgment
unless the claimant (or claimants) and such party provide to such other party an
unqualified release from all liability in respect of such third party claim;
provided, that the prior written consent of Purchaser shall be required for the
Company to take any of such actions if the taking of such actions could or could
reasonably be expected to reduce or limit the rights or indemnification
recoveries available to, or otherwise increase the liability of or losses to,
either Purchaser, its affiliates and their respective representatives,
directors, officers, employees, members, managers, partners, stockholders,
controlling Persons, agents, representatives, successors and assigns. If the
Company makes any payment on any claim, the Company shall be subrogated, to the
extent of such payment, to all rights and remedies of Purchaser to any insurance
benefits or other claims of Purchaser with respect to such claim.

(c) Survival. The representations and warranties set forth in Sections 2(a)
(Organization), 2(b) (Power), 2(c)i (Authorization), 2(d) (Capital) and 2(f)
(Capitalization) shall survive the Closing for the maximum period permitted by
applicable Law, and all other representations and warranties of the parties set
forth in this Agreement and the other Transaction Documents shall terminate upon
the Closing and thereafter shall be of no further force or effect. Following the
expiration of the periods set forth above with respect to any particular
representation or warranty, no party hereto shall have any further liability
with respect to such representation or warranty. Except as set forth herein, all
of the covenants, agreements and obligations of the parties hereto shall survive
the Closing indefinitely (or if indefinite survival is not permitted by Law,
then for the maximum period permitted by applicable Law). A claim for
indemnification related to a breach of any of the representations and warranties
becomes barred if not filed or noticed during the survival period; and the
parties hereto intend to shorten (in the case of limited survival provisions)
the applicable statute of limitations. Notwithstanding anything herein to
contrary, any claim for indemnification that is asserted by written notice
within the survival period shall survive until resolved pursuant to a final
non-appealable judicial determination or a written agreement between the Company
and Purchaser.

7. General Provisions.

(a) Definitions. As used herein, the following terms shall have the following
meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

“Affiliate” shall mean any Person which directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
such Person or entity; provided, that for purposes of the definition of
“Affiliate,” Purchaser shall not be deemed an “Affiliate” of the Company.

 

12



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which the banks in New York or Florida are authorized by Law to be closed;
provided, that with respect to any notice period that is shorter than ten
(10) Business Days and includes a Friday, such period shall be extended for one
(1) additional Business Day.

“Bylaws” shall mean, when used with respect to a specified Person, the bylaws of
a Person, as the same may be amended from time to time.

“Capital Stock” shall mean, with respect to any Person, any and all shares,
shares of beneficial interest, interests, participations, rights in or other
equivalents (however designated and whether voting or non-voting) of such
Person’s capital stock or any form of membership, ownership or participation
interests, as applicable, including partnership interests, whether now
outstanding or hereafter issued and any and all securities, debt instruments,
rights, warrants or options exercisable or exchangeable for or convertible into
such capital stock.

“Certificate of Incorporation” shall mean, when used with respect to a specified
Person, the articles or certificate of incorporation or other applicable
organizational document of such Person, including any certificate of
designation, as currently in effect.

“Closing” shall have the meaning set forth in Section 1(a).

“Common Stock” shall have the meaning set forth in the recitals.

“Company” shall have the meaning set forth in the preamble.

“Company Information” shall have the meaning set forth in Section 4(c).

“Company Subsidiary” shall mean any Subsidiary of the Company.

“Contract” shall mean any legally binding contract, agreement, mortgage, deed of
trust, bond, loan, indenture, lease, license, note, option, warrant, right,
instrument, commitment or other similar document, arrangement or agreement,
whether written or oral, together with all amendments, modifications and/or
supplements thereof.

“Conversion Shares” shall have the meaning set forth in Section 2(c)i.

“Derivative Securities” shall have the meaning set forth in Section 2(f).

“Exchange” shall have the meaning set forth in Section 5(c).

“Follow-On Offering” shall mean any issuance or sale of any security of the
Company (whether debt, equity or otherwise but excluding any security issued
pursuant to an Exempt Equity Issuance (as defined in the Series J Certificate of

 

13



--------------------------------------------------------------------------------

Designation) or the Preemptive Rights Offering), which offer for issuance or
sale is made on or before the earlier of: (i) the consummation of one or more
Qualified Follow-Ons that result in aggregate gross proceeds to the Company
equal to or in excess of $30,000,000.00 and (ii) March 11, 2014; provided, that
for purposes of this paragraph (ii) only, if the Company has substantially
negotiated the material terms of an issuance or sale by or prior to March 11,
2014, that, but for the fact that such transaction does not actually close by
such date would have been a Follow-On Offering, then such transaction, when and
if consummated, shall still be considered a Follow-On Offering to the extent
consummated on such terms within forty-five (45) days of March 11, 2014.

“Follow-On Securities” shall mean, with respect to any Follow-On Offering or
Qualified Follow-On, the securities of the Company issued or sold in such
Follow-On Offering or Qualified Follow-On.

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Body” shall mean any government or governmental or quasi
governmental authority including, without limitation, any federal, state,
territorial, county, municipal or other governmental or quasi governmental
agency, board, branch, bureau, commission, court, arbitral body (public or
private), department or other instrumentality or political unit or subdivision,
whether located in the United States or abroad.

“Late Company Information” shall have the meaning set forth in Section 4(d).

“Law” shall mean any treaty, statute, ordinance, code, rule, regulation, Order
or other legal requirement enacted, adopted, promulgated, applied or followed by
any Governmental Body.

“Lien” shall mean any mortgage, pledge, Lien (statutory or otherwise), security
interest, hypothecation, conditional sale agreement, encumbrance or similar
restriction or agreement.

“Material Adverse Effect” shall mean any event, change, effect, condition or
contingency that has a material adverse effect on the business, assets,
liabilities (including contingent liabilities), results of operations or
financial condition of the Company and the Company Subsidiaries, taken as a
whole, other than to the extent resulting from: (i) changes in general business
or economic conditions affecting the industry generally in which the Company and
the Company Subsidiaries operate, (ii) changes in national or international
political or social conditions, including the engagement by the United States of
America in hostilities, whether or not pursuant to a declaration of a national
emergency or war, or any escalation thereof, or the occurrence of any military
or terrorist attack upon the Unites States of America or any of its territories,
possessions or diplomatic or consular offices or upon any military installation,
equipment or

 

14



--------------------------------------------------------------------------------

personnel of the United States of America, (iii) changes generally affecting
financial, banking or securities markets (including any disruption thereof and
any decline in the price of any security or any market index), (iv) changes in
GAAP, or (v) changes in applicable Laws (including any changes in
interpretations thereof), in each case in the foregoing clauses (i) through (v),
inclusive, which do not disproportionately affect the Company or the Company
Subsidiaries as compared to other similarly situated participants in the
industry in which the Company and the Company Subsidiaries operate.

“Non-Pegasus Purchasers” shall mean, collectively, Riverwood, Zouk and Portman.

“Order” shall mean any order, injunction, judgment, decree, ruling, writ,
assessment, mediation or arbitration award (whether temporary, preliminary or
permanent).

“Pegasus” shall mean PCA LSG Holdings, LLC, a Delaware limited liability company
and LSGC Holdings II, LLC, a Delaware limited liability company.

“Permits” shall mean any approvals, authorizations, licenses, permits, consents
or certificates by or of any Governmental Body.

“Person” shall mean any individual, corporation, partnership, firm, limited
liability company, joint venture, trust, association, unincorporated
organization, group, joint stock company, Governmental Body or other entity.

“Portman” shall mean Portman Limited, a Cayman Islands exempted company and its
Affiliates.

“Preferred Shares” shall have the meaning set forth in the recitals.

“Private Company Information” shall have the meaning set forth in Section 4(c).

“Purchase Price” shall have the meaning set forth in the recitals.

“Purchased Shares” shall have the meaning set forth in the recitals.

“Purchasers” shall have the meaning set forth in the preamble.

“Qualified Follow-On” shall have the meaning set forth in Section 5(c).

“Riverwood” shall mean RW LSG Holdings LLC.

“Registration Rights Agreement” shall mean that certain Amended and Restated
Registration Rights Agreement, dated as of January 23, 2009, by and between the
Company and Pegasus Partners IV, L.P., as amended by that certain Amendment
No. 1 to Amended and Restated Registration Rights Agreement, dated as of May 25,
2012, by and between the Company and Pegasus Partners IV, L.P.

 

15



--------------------------------------------------------------------------------

“SEC” shall mean the Securities and Exchange Commission.

“Series H Certificate of Designation” shall mean the Certificate of Designation
governing the Series H Preferred Stock.

“Series H Preferred Stock” shall mean the Company’s Series H Convertible
Preferred Stock.

“Series I Certificate of Designation” shall mean the Certificate of Designation
governing the Series I Preferred Stock.

“Series I Preferred Stock” shall mean the Company’s Series I Convertible
Preferred Stock.

“Series J Certificate of Designation” shall mean have the meaning set forth in
the recitals.

“Series J Preferred Stock” shall have the meaning set forth in the recitals.

“Subsidiary” shall mean (i) as to any Person, any other Person more than 50% of
the shares of the voting stock, voting interests, membership interests or
partnership interests of which are owned or controlled, or the ability to select
or elect more than 50% of the directors or similar managers is held, directly or
indirectly, by such first Person or one or more of its Subsidiaries or by such
first Person and one or more of its Subsidiaries and/or (ii) any Person with
respect to which the Company or a Company Subsidiary is a general partner or
managing member.

“Transaction Documents” shall mean this Agreement, the schedules and exhibits
hereto, the Series J Certificate of Designation, certificates evidencing the
Purchased Shares and any certificate or other document required to be delivered
by or on behalf of the Company or any Purchaser pursuant to this Agreement or in
connection with the transactions contemplated by this Agreement.

“Zouk” means Cleantech Europe II (A) LP, Cleantech Europe II (B) LP and their
Affiliates.

(b) Choice of Law. The Laws of the State of New York without reference to any
conflict of Laws provisions thereof that would result in the application of the
Law of a different jurisdiction, will govern all questions concerning the
construction, validity and interpretation of this Agreement.

(c) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the applicable
Purchaser, provided, that it is understood and agreed that no amendment or
waiver of this Agreement shall be applicable to, or with respect to, any
Purchaser without

 

16



--------------------------------------------------------------------------------

Purchaser’s prior written consent. No delay or failure of any Purchaser in
exercising any right, power or remedy hereunder shall affect or operate as a
waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power or remedy
preclude any further exercise thereof or of any other right, power or remedy.
The rights and remedies hereunder of Purchaser are cumulative and not exclusive
of any rights or remedies which it would otherwise have. Any waiver, permit,
consent or approval of any kind or character on the part of any Purchaser of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing by Purchaser and shall be
effective only to the extent in such writing specifically set forth.

(d) Counterparts. This Agreement may be executed in counterparts (including via
facsimile or e-mail in .pdf format), each of which shall be an original and all
of which shall constitute a single agreement.

(e) Effectiveness. It is understood that this Agreement is not effective and
binding upon any of the parties hereto until executed and delivered by each of
the parties hereto.

(f) Headings. The headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

(g) Benefit of Agreement, Assignment. This Agreement shall be binding upon and
inure to the benefit of the Company and Purchaser and their respective
successors and assigns, heirs, executors and personal representative, as
applicable, except that the Company shall not have the right to assign any of
its rights under this Agreement without the prior written consent of Purchaser.
Notwithstanding the foregoing, the rights of Purchaser set forth herein shall
inure to the benefit of Purchaser and its transferees. This Agreement is made
solely for the benefit of the parties hereto and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person other
than any Person entitled to indemnity under Section 5 or as set forth above, and
no other Person shall have any rights, interest or claims hereunder or otherwise
be entitled to any benefits under or on account of this Agreement as a
third-party beneficiary or otherwise.

(h) Notices. Any and all notices or other communications required or permitted
to be delivered hereunder shall be deemed properly delivered if (i) delivered
personally, (ii) mailed by first class, registered or certified mail, return
receipt requested, postage prepaid, (iii) sent by next day or overnight mail or
delivery or (iv) sent by electronic mail, facsimile transmission or other
electronic means of transmitting written documents (with a follow up copy under
(iii) above), to the parties as set forth below:

If to the Company:

Lighting Science Group Corporation

1227 South Patrick Drive

Building 2A

Satellite Beach, FL 32937

 

17



--------------------------------------------------------------------------------

Attention: Tom Shields, Chief Financial Officer

Tel: (321) 779-5537

Fax: (321) 779-5521

Email: Tom.Shields@lsgc.com

With a copy (which shall not constitute notice or constructive notice) to:

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, TX 75219

Attention: Greg R. Samuel, Esq.

Tel: (214) 651-5645

Fax: (214) 200-0577

Email: greg.samuel@haynesboone.com

If to Purchaser:

LSGC Holdings II LLC

c/o Pegasus Capital Advisors, L.P.

99 River Road

Cos Cob, CT 06807

Attention: Steven Wacaster

Tel: (212) 710-2509

Fax:

Email: SWacaster@pcalp.com

With a copy (which shall not constitute notice or constructive notice) to:

Akin Gump Strauss Hauer & Feld LLP

399 Park Ave

New York, NY 10022

Attention: Jeffrey Kochian

Tel: (212) 872-806

Fax: (212) 872-1002

Email: jkochian@akingump.com.

Either party may change the name and address of the designee to whom notice
shall be sent by giving written notice of such change to the other party. All
notices or other communications to be, or otherwise, provided by a Purchaser
must be sent to such other Purchaser and the Company simultaneously in
accordance with the procedures set forth in this Section 6(h) in order to be
deemed properly delivered.

(i) Entire Agreement. This Agreement, the Transaction Documents and all Exhibits
and Schedules attached here or thereto constitute the entire agreement and
understanding between the Company and the Purchasers and the final expression
thereof and supersede any and all prior agreements and understandings, written
or oral, formal or informal, between the Company and Purchasers relating to the
subject matter hereof and thereof.

 

18



--------------------------------------------------------------------------------

(j) Venue. Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of any state or federal court located within New York,
New York in connection with any matter based upon or arising out of this
Agreement or the transactions contemplated hereby, agrees that process may be
served upon them in any manner authorized by the Laws of the State of New York
for such Persons and waives and covenants not to assert or plead any objection
which they might otherwise have to such jurisdiction, venue and process. Each
party hereto hereby agrees not to commence any legal proceedings relating to or
arising out of this Agreement or the transactions contemplated hereby in any
jurisdiction or courts other than as provided herein.

(k) WAIVER OF JURY TRIAL. PURCHASER AND THE COMPANY HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PURCHASER OR THE COMPANY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

(l) Rules of Construction. Words such as “herein,” “hereunder,” “hereof” and the
like shall be deemed to refer to this Agreement as a whole and not to any
particular document or Article, Section or other portion in which such words
appear. If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb). Any reference to any federal, state, local or foreign statute, Law or
other legal regulation shall be deemed to also to refer to all rules and
regulations promulgated thereunder. References herein to “$” shall be references
to United States Dollars. The words “include” and “including” shall be deemed to
mean “include, without limitation,” and “including, without limitation”.

(m) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law in any jurisdiction, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating any
other provision of this Agreement. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
and the other Transaction Documents be consummated as originally contemplated to
the greatest extent possible.

(n) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no

 

19



--------------------------------------------------------------------------------

action taken by any Purchaser pursuant hereto or thereto, shall be deemed to
constitute the Purchasers as, and the Company acknowledges that the Purchasers
do not so constitute, a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group, and the Company shall not assert any such claim
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Company acknowledges that the Purchasers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Company acknowledges
and Purchaser confirms that it has independently participated in the negotiation
of the transaction contemplated hereby with the advice of its own counsel and
advisors. A default by any Purchaser of its obligations pursuant to this
Agreement shall not constitute a default by any other Purchaser under this
Agreement and, except with respect to such defaulting Purchaser, shall not
relieve the Company of any of its obligations to any other Purchaser under this
Agreement. Purchaser shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement
or out of any other Transaction Documents to which it is a party, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.

[Remainder of page intentionally left blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

 

COMPANY: LIGHTING SCIENCE GROUP CORPORATION

By:

  /s/ Thomas C. Shields   Name: Thomas C. Shields   Title: Chief Financial
Officer

Signature Page to Preferred Stock Subscription Agreement



--------------------------------------------------------------------------------

PURCHASER: LSGC HOLDINGS II LLC By: Pegasus Partners IV, L.P., its managing
member

By: Pegasus Investors IV, L.P., its general partner

By: Pegasus Investors IV GP, L.L.C., its general partner

By:

  /s/ Steven Wacaster   Name: Steven Wacaster   Title: VP

Signature Page to Preferred Stock Subscription Agreement